Citation Nr: 1044555	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  02-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 through 
June 1955.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The claims file has since been transferred 
to the RO in San Juan, Puerto Rico for further handling.

By way of procedural history, the Board notes that the Veteran's 
appeal also initially included the issues of service connection 
for bilateral hearing loss, bilateral tinnitus, Meniere's 
syndrome, and anxiety disorder as secondary to the service 
connected shell fragment wound to the right arm and wrist.  Each 
of these claims was denied by the Board in a June 2008 decision 
and remand.

In the June 2008 decision and remand, the issue of the Veteran's 
entitlement to TDIU was remanded to the RO in order that it 
could:  (1) obtain from the Veteran information concerning his 
employment history; (2) schedule a VA examination for the purpose 
of ascertaining whether he was unemployable due to his service 
connected disabilities alone; and (3) ensure that all duties to 
notify and assist the Veteran are properly discharged.  The 
action directed in the Board's June 2008 remand was completed and 
the matter was returned to the Board for its consideration.

In February 2009, the Board remanded this matter once again in 
order that the RO could obtain the Veteran's Social Security 
records readjudicate the issue of the Veteran's entitlement to 
TDIU.  After the RO made efforts to comply with the Board's 
remand action, this matter was again returned to the Board.  In 
an October 2009 decision, the Board denied the Veteran's claim 
for TDIU.

Subsequently, the Veteran appealed the Board's October 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Joint Motion for Remand executed by 
representatives for the Veteran and the Secretary of VA, the 
parties moved that the October 2009 decision be remanded.  By its 
June 2010 order, the Court granted the parties' joint motion and 
directed that the October 2009 decision be remanded to the Board 
for compliance with the instructions expressed in the parties' 
joint motion.  This matter has now returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Where the 
remand orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

As grounds for their Joint Motion for Remand, the parties assert, 
under Stegall, that the Board's February 2009 remand action was 
not met with substantial compliance.  Although the parties 
acknowledged that the RO's efforts to obtain the Veteran's Social 
Security records did not reveal any new evidence, they note that 
the RO did not readjudicate the Veteran's TDIU claim via a new 
Supplemental Statement of the Case.  The parties also observe 
that additional evidence - specifically, the Veteran's statement 
in support of claim submitted in response to the October 2008 
supplemental statement of the case -- had been provided by the 
Veteran in November 2008 and thus he was entitled to 
readjudication of his TDIU claim and the opportunity to benefit 
from and react to a Supplemental Statement of the Case.

Also, following the Court's June 2010 order, the Veteran 
submitted additional evidence consisting of a July 2010 statement 
from the Veteran, an October 2010 letter from the Veteran and two 
statements from the Veteran's friends, an October 2010 private 
treatment record from Dr. I.S., a 1989 social security record 
written in Spanish, and July 2010 treatment records from the VA 
medical center in San Juan, Puerto Rico.

The Board notes that in his July 2010 statement, the Veteran 
reports that he has been receiving ongoing medical care at the 
San Juan VA medical center.  The evidence incorporated into the 
claims file shows that, to date, the complete VA treatment 
records through only August 2007 have been obtained.

Based upon the foregoing, the RO should make efforts to obtain 
the Veteran's complete records of VA medical center treatment 
since August 2007.  Consistent with Stegall and the parties' 
joint motion, the RO should also readjudicate the Veteran's claim 
for TDIU.  Although the Board recognizes that the additional 
evidence outlined above was submitted with a waiver of review by 
the agency of original jurisdiction, the RO should nonetheless 
review the additional evidence in readjudicating the Veteran's 
claim.  If the RO's decision remains adverse to the Veteran, it 
must provide the Veteran a Supplemental Statement of the Case and 
afford must thereafter afford the Veteran a reasonable 
opportunity to respond.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim for TDIU.  This letter 
must also inform the Veteran about the 
information and evidence that is necessary 
to substantiate his claim, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by him.  The letter should further advise 
that efforts are being undertaken by VA to 
obtain complete records that pertain to VA 
medical treatment received by the Veteran 
since August 2007.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify the name(s) and address(es) of any 
VA or private treatment providers that have 
provided treatment since August 2007.

2.  Obtain the Veteran's complete VA 
medical records which pertain to treatment 
rendered to him since August 2007, as well 
as any other private or VA treatment 
records identified by the Veteran in the VA 
21-4142 release.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If such 
efforts yield negative results, 
documentation to that effect should also be 
incorporated into the claims file.
 
3.  After completion of the above 
development, the Veteran's claim of 
entitlement to TDIU should be 
readjudicated.  In readjudicating that 
claim, the RO should consider all evidence 
in the claims file, including the statement 
in support of claim submitted by the 
Veteran in November 2008 and the additional 
evidence provided by the Veteran since the 
Court's June 2010 order granting the 
parties' Joint Motion for Remand.  If the 
RO's determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



